Exhibit 10.1

 

Loan No. 0309136049

 

 

 

 

 

BUSINESS LOAN AGREEMENT



Dated as of January 31, 2014

Between

NV5 HOLDINGS, INC.,
a Delaware corporation,
as Borrower


and


WESTERN ALLIANCE BANK,
an Arizona corporation,
as Lender

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

   

Page

     

1.

DEFINITIONS

1

2.

GENERAL TERMS

6

  2.1 Loan Commitment; Disbursement to Borrower

6

  2.2 Interest Rate

6

  2.3 Usury Savings

7

  2.4 Installment Payments

7

    (a)

Interest Only Payments

7

    (b)

Repayment on Maturity Date

7

    (c)

Additional Advances; Cessation of Advances

7

    (d)

Late Payment Charge

8

    (e)

Default Rate

8

    (f)

Method and Place of Payment

8

  2.5 Prepayment

8

  2.6

Release of Collateral

8

  2.7

Term

9

3.

CONDITIONS PRECEDENT

9

 

3.1

Loan Documents

9

 

3.2

Encumbrances

9

 

3.3

Authorization

9

 

3.4

Payment of Fees and Expenses

9

 

3.5

Representations and Warranties; Compliance with Conditions

9

 

3.6

No Events of Default

9

 

3.7

Material Adverse Change

9

 

3.8

Further Documents

10

4.

REPRESENTATIONS AND WARRANTIES

10

 

4.1

Organization

10

 

4.2

Assumed Business Name

10

 

4.3

Authorization

10

 

4.4

Compliance

10

 

4.5

No Conflict

10

 

4.6

Agreements

11

 

4.7

Title

11

 

4.8

Financial Information

11

 

4.9

Physical Condition

11

 

4.10

Not a Foreign Person

11

 

4.11

Not a Prohibited Person

12

 

4.12

Taxes

12

 

4.13

Litigation and Claims

12

 

4.14

Compliance

13

 

4.15

Taxes

13

 

4.16

No Change in Facts or Circumstances; Disclosure

13

 

4.17

Full and Accurate Disclosure

13

 

 
-i-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

   

Page

     

5.

AFFIRMATIVE COVENANTS

13

  5.1 

Existence; Compliance with Legal Requirements

14

  5.2

Performance

14

  5.3 Financial Records

15

  5.4 Financial Reporting; Other Reports

15

    (a) 

Financial Statements

15

    (b) 

Other Reports

15

  5.5 Insurance

16

  5.6 Title to the Collateral

16

  5.7 Cooperation

16

  5.8 Loan Proceeds

16

  5.9 Taxes, Charges and Liens

16

  5.10 Operations

16

  5.11 Inspection

17

  5.12 Notice of Default; Notice of Material Adverse Change

17

  5.13 Notices of Claims and Litigation

17

  5.14 Compliance Certificates

17

  5.15 Environmental Compliance and Reports

17

  5.16 Enforcement Costs

17

  5.17 Obligation to Subordinate Debt

18

  5.18 Additional Assurances

18

6.

NEGATIVE COVENANTS

18

  6.1 Subordinate Financing Prohibition

18

  6.2 Dissolution

18

  6.3 Loans, Acquisitions and Guaranties

18

  6.4 Debt Cancellation

19

  6.5 Agreements

19

  6.6 Unauthorized Transfers

19

7.

INSURANCE; CASUALTY

20

  7.1 Required Insurance

20

  7.2 Lender’s Right to Cure

20

  7.3 Intentionally Deleted

20

  7.4 Damages and Insurance

20

    (a)

Collateral Assignment

20

    (b)

Notification

21

    (c)

Application of Proceeds

21

  7.5 Use of Proceeds by Borrower

21

    (a)

Repair or Replace

21

    (b)

Application by Lender

21

    (c)

Duty to Restore

22

  7.6 Assignment of Insurance Policies Upon Foreclosure

22

  7.7 Subrogation; Waiver of Offset

22

    (a)

Indemnification

22

 

 
-ii-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

       

Page

              (b)

Waiver

22

    (c)

Payment

23

8.

LENDER’S EXPENDITURES

23

9.

ADDITIONAL FINANCIAL REQUIREMENTS

23

  9.1 Debt Service Coverage Ratio

23

  9.2 Debt to Tangible Net Worth Ratio

23

  9.3 Minimum Net Worth

23

  9.4 Primary Banking Relationship

24

  9.5 Borrowing Base

24

  9.6 Cross-Default and Cross-Collateralization

24

10.

DEFAULT

24

  10.1 Events of Default

24

    (a)

Payment Default

24

    (b)

Other Defaults

24

    (c)

Loan Document Defaults

24

    (d)

False Statements

24

    (e)

Bankruptcy or Insolvency

24

    (f)

Assignment for Benefit of Creditors

25

    (g)

Defective Collateralization

25

    (h)

Creditor or Forfeiture Proceedings

25

    (i)

Adverse Change

25

    (j)

Events Affecting Guarantor

25

    (k)

Resignation or Removal

25

    (l)

Cross Default

25

  10.2 Remedies

25

    (a) 

Generally

25

    (b)

Right to Accelerate

26

  10.3 Collection of Receivables

26

11.

MISCELLANEOUS PROVISIONS

27

  11.1 Notices

27

  11.2 Further Assurances

28

  11.3 Not Assignable

28

  11.4 Consent to Loan Participation

28

  11.5 WAIVER OF RIGHT OF TRIAL BY JURY; JUDICIAL REFERENCE

29

  11.6 Integration and Interpretation

29

  11.7 Miscellaneous

30

  11.8 Amendments

30

  11.9 Delay Not a Waiver

30

  11.10 Severability

30

  11.11 Principles of Construction

30

  11.12 Supplement to Loan Documents

30

  11.13 Caption Headings

31

  11.14 Construction

31

 

 
-iii-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

     

Page

          11.15 Survival of Representations and Warranties

31

  11.16 Attorneys’ Fees; Expenses

31

  11.17 Preferences

31

  11.18 Waiver of Notice

31

  11.19 Duplicate Originals, Counterparts

31

  11.20 Time Is of the Essence

32

  11.21 Choice of Venue

32

  11.22 Governing Law

32

 
 
-iv-

--------------------------------------------------------------------------------

 

 

BUSINESS LOAN AGREEMENT

 

THIS BUSINESS LOAN AGREEMENT (“Agreement”) is made and entered into as of
January 31, 2014 (“Effective Date”), by NV5 HOLDINGS, INC., a Delaware
corporation (“Borrower”), and WESTERN ALLIANCE BANK, an Arizona corporation
(“Lender”).

 

RECITALS

 

A.     Borrower desires to obtain the Loan (as hereinafter defined) from Lender;
and

 

B.     Lender is willing to make the Loan to Borrower, subject to and in
accordance with the provisions and conditions of this Agreement and the other
Loan Documents (as hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

 

1.            DEFINITIONS. As used in this Agreement, the following terms have
the following meanings:

 

“Affiliates” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director, partner or officer of such Person or of an
Affiliate of such Person. In the case of an individual, Affiliate shall include
(a) members of such specified Person’s immediate family and (b) trusts, the
trustee and all beneficiaries of which are such specified Person or members of
such Person’s immediate family.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law in which such Person colludes with, or otherwise assists such
Person, or soliciting or causing to be solicited petitioning creditors for any
involuntary petition against such Person; (c) such Person filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; or soliciting or causing to be
solicited petitioning creditors for any involuntary petition against such Person
from any other Person; (d) such Person seeking, consenting to or acquiescing in
or joining in an application for the appointment of a custodian, receiver,
trustee, or examiner for such Person or any portion of the Collateral; or
(e) such Person making an assignment for the benefit of creditors, or admitting,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due.

 

“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as the same may be amended
from time to time.

 

 


--------------------------------------------------------------------------------

 

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which Lender is not open for business.

 

“Closing Date” shall mean the date of the funding of the Loan on January 31,
2014.

 

“Collateral” shall have the meaning set forth in the Security Instrument.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

 

“CPLTD” shall mean the current portion of long term debt, excluding the Loan.

 

“Cure Period” shall have the meaning set forth in Section 10.3.

 

“Debt” of the Borrower and(or) any of the Guarantors, at the time of any
determination, without duplication, shall mean any indebtedness of such Person,
whether or not contingent, in respect of: (a) borrowed money or evidenced by
bonds, notes, debentures or similar instruments, (b) the reimbursement
obligations, contingent or otherwise, in connection with any letters of credit
actually issued or amounts representing the balance deferred and unpaid of the
purchase price of any property or services, except any such balance that
constitutes an accrued expense or trade payable, or all conditional sale
obligations or obligations under any title retention agreement, (c) any lease of
property by Borrower or any of the Guarantors, as lessee, which is reflected on
Borrower’s or any of the Guarantor’s balance sheet as a capitalized lease in
accordance with GAAP, or which should be considered a capitalized lease in
accordance with GAAP to the extent, in the case of items of indebtedness under
(a) or (b) above, that any such items of indebtedness (other than letters of
credit) would appear as a liability on Borrower’s or any of the Guarantor’s
balance sheet in accordance with GAAP, (d) to the extent not otherwise included,
any obligation by Borrower or any of the Guarantors to be liable for, or to pay,
as obligor, guarantor or otherwise (other than for purposes of collection in the
ordinary course of business), Debt of another Person, or (e) commitments to lend
money to Borrower or any of the Guarantors from any Person other than Lender,
including, without limitation, all commitments to provide revolving line of
credit financing. Debt shall be deemed to be incurred by Borrower or any of the
Guarantors whenever Borrower or any of the Guarantors shall create, assume,
guarantee or otherwise become liable (on a contingent basis, pursuant to a
commitment, or otherwise) in respect thereof, as determined by Lender in its
sole and absolute discretion.

 

“Debt Service Coverage Ratio” shall mean (a) the EBITDA of Borrower for the
applicable twelve (12) month measuring period, divided by (b) the CPLTD, plus
actual interest expense, for Borrower and all subsidiaries of Borrower for the
applicable twelve (12) month measuring period, each as determined by Lender in
its sole and absolute discretion.

 

“Debt to Tangible Net Worth Ratio” shall mean (a) the total outstanding
liabilities of Borrower minus the outstanding principal balance of the
Subordinated Debt, divided by (b) the Tangible Net Worth of Borrower plus
outstanding principal balance of the Subordinated Debt, each as determined by
Lender in its sole and absolute discretion.

 

 
2

--------------------------------------------------------------------------------

 

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a fluctuating annual rate of interest in effect from
time to time that for any day shall be equal to the interest rate in effect
under the Note on such day plus five percent (5%).

 

“EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization.

 

“Eligible Receivables” shall mean the Receivables, including public accounts
receivables (from government, school districts, public utilities and other
public sources), excluding the Ineligible Receivables.

 

“Event of Default” shall have the meaning set forth in Section 10.1.

 

“GAAP” shall mean generally accepted accounting principles.

 

“Governmental Authority” shall mean any court, board, agency, bureau,
department, commission, office or other authority of any nature whatsoever for
any governmental unit (federal, state, county, district, municipal, city or
otherwise), whether now or hereafter in existence.

 

“Guarantor” shall mean, jointly and severally, the following: (i) NV5;
(ii) Nolte; and (iii) Wright.

 

“Guaranty Documents” shall mean (i) that certain Guaranty executed by NV5,
(ii) that certain Guaranty executed by Nolte, (iii) the Springing Guaranty,
(iv) that certain Indemnity Agreement executed by NV5, and (v) that certain
Indemnity Agreement executed by Nolte, all dated as of even date herewith, in
favor of Lender, as each of the foregoing may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Indebtedness” shall mean the Outstanding Principal Balance, together with all
interest accrued and unpaid thereon and all other sums due to Lender in respect
of the Loan under the Note, this Agreement, the Security Instrument and the
other Loan Documents.

 

“Ineligible Receivables” shall mean (i) Receivables aged more than one hundred
twenty (120) days, (ii) foreign Receivables, unless receivable insurance is
purchased, (iii) concentrations over twenty-five percent (25%), except San Diego
Gas & Electric Receivables, which shall not exceed thirty-five percent (35%),
and public and quasi-public Receivables (excluding San Diego Gas & Electric
Receivables), which shall not exceed forty percent (40%) in total,
(iv) Receivables from employees or Affiliates, (v) contra accounts,
(vi) retention accounts, (vii) bonded Receivables, (viii) Receivables of any
debtor who has filed or has had filed against it a petition in bankruptcy or an
application for relief under any provision of any state or federal bankruptcy,
insolvency, or debtor-in-relief acts, or who has made an assignment for the
benefit of creditors or has become insolvent, (ix) Receivables with respect to
which services have not been rendered, (x) Receivables which are subject to
dispute, counterclaim, or setoff, and (xi) the entire balance of any Receivable
of any single account debtor if the portion of the Receivable which has not been
paid within one hundred twenty (120) days from the invoice date is in excess of
thirty-five percent (35%) of the total amount outstanding on the Receivable.

 

 
3

--------------------------------------------------------------------------------

 

 

“Insurance Premiums” shall mean all premiums due under the insurance policies
required hereby and by the other Loan Documents.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Borrower, the
Guarantor, the Collateral, or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, as amended, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting the Borrower, the Guarantor,
the Collateral, or any part thereof, including any which may (a) require
repairs, modifications or alterations in or to the Collateral or any part
thereof, or (b) in any way limit the use and enjoyment thereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest, or
any other encumbrance, charge or transfer of, or any agreement to enter into or
create any of the foregoing, on or affecting Borrower, the Collateral, or any
portion thereof or any interest therein, or any direct or indirect interest in
Borrower, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialman’s and other similar liens and encumbrances.

 

“Loan” shall mean the loan in the maximum principal amount of EIGHT MILLION AND
NO/100 DOLLARS ($8,000,000.00) made by Lender to Borrower pursuant to this
Agreement and the Note.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, and any and
all other documents evidencing or securing the Loan or executed in connection
therewith, all dated as of even date herewith, and any amendments,
modifications, renewals, and(or) extensions thereof.

 

“Loan Year” shall have the meaning set forth in the Note.

 

“Maturity Date” shall have the meaning set forth in the Note.

 

“Net Worth” shall mean the GAAP determination of net worth. Net Worth shall
specifically exclude accounts receivable from Affiliates and notes receivable
from Affiliates.

 

“Nolte” shall mean Nolte Associates, Inc., a California corporation.

 

“Notice of Payment Default” shall have the meaning set forth in Section 10.3.

 

 
4

--------------------------------------------------------------------------------

 

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of EIGHT MILLION AND NO/100 DOLLARS ($8,000,000.00), made by
Borrower to the order of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“NV5” shall mean NV5 Global, Inc., a Delaware corporation (formerly known as
NV5, Inc., a Delaware corporation).

 

“NV5 Loan” shall mean that certain loan made by Lender to NV5 in the original
principal amount of $2,800,000.00 (Western Alliance Bank Loan No. 901122297),
with an outstanding principal balance of $1,144,000.00 as of January 31, 2014.

 

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Outstanding Principal Balance, together with all interest accrued and
unpaid thereon and all other sums due to Lender in respect of the Loan under the
Note, this Agreement, the Security Instrument and the other Loan Documents, and
Borrower’s performance of the Other Obligations.

 

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Documents.

 

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Note.

 

“Permitted Liens” shall mean, collectively (a) the Liens and security interests
created by the Loan Documents, (b) Liens, if any, for Taxes imposed by any
Governmental Authority not yet due or delinquent, and (c) such other Liens as
Lender has approved or may approve in writing in Lender’s sole discretion.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Receivables” shall have the meaning set forth in Section 10.3.

 

“Security Instrument” shall means (i) that certain first priority Security
Agreement of even date herewith, executed and delivered by Borrower as security
for the Loan and encumbering the Collateral, (ii) that certain first priority
Security Agreement of even date herewith, executed and delivered by NV5 as
security for the Loan and encumbering the Collateral, and (iii) that certain
first priority Security Agreement of even date herewith, executed and delivered
by Nolte as security for the Loan and encumbering the Collateral, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

 
5

--------------------------------------------------------------------------------

 

 

“Security Interests” shall mean, without limitation, any and all types of
collateral security, present and future, whether in the form of a lien, charge,
encumbrance, mortgage, deed of trust, security deed, assignment, pledge, crop
pledge, chattel, mortgage, collateral chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever whether created by law, contract, or
otherwise.

 

“Springing Guaranty” shall mean that certain Guaranty executed by Wright.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Collateral or part thereof, together with all interest and penalties
thereon.

 

“Tangible Net Worth” shall mean the GAAP determination of Net Worth minus
intangible assets. Tangible Net Worth shall specifically exclude accounts
receivable from Affiliates and notes receivable from Affiliates.

 

“Variable Rate” shall have the meaning set forth in the Note.

 

“Wright” shall mean Dickerson Wright, an individual.

 

2.            GENERAL TERMS.

 

2.1     Loan Commitment; Disbursement to Borrower. Upon and subject to the
provisions and conditions set forth herein, Lender hereby agrees to make, and
Borrower hereby agrees to borrow and accept the Loan on the Closing Date. The
Loan shall be evidenced by the Note and secured by the Security Instrument, and
certain other Loan Documents. Borrower shall use the proceeds of the Loan (a) on
the Closing Date to repay any principal and interest amount outstanding and
close that certain existing loan made by Lender to Nolte, in the maximum
original principal amount of $2,000,000.00 (Western Alliance Bank Loan
No. 909122289); (b) on the Closing Date to repay any principal and interest
amount outstanding and close that certain existing loan made by Lender to NV5 in
the maximum original principal amount of $2,000,000.00 (Western Alliance Bank
Loan No. 9091121377); (c) on the Closing Date, to fund the Loan Fee, Lender’s
processing fee, Lender’s fees and costs incurred in connection with the closing
of the Loan, and other closing costs approved by Lender, and (d) on and after
the Closing Date, to fund Borrower’s working capital, upon and subject to the
provisions and conditions of this Agreement.

 

2.2     Interest Rate. The Outstanding Principal Balance shall bear interest at
the Variable Rate. NOTICE: UNDER NO CIRCUMSTANCES WILL THE INTEREST RATE ON THE
NOTE BE LESS THAN THREE AND THREE-QUARTERS PERCENT (3.75%) PER ANNUM OR MORE
THAN THE MAXIMUM RATE ALLOWED BY APPLICABLE LAW. Interest on the Outstanding
Principal Balance shall be calculated by multiplying (a) the actual number of
days elapsed in the period for which the calculation is being made by (b) a
daily rate based on the applicable interest rate based on a three hundred sixty
(360) day year by (c) the Outstanding Principal Balance.

 

 
6

--------------------------------------------------------------------------------

 

 

2.3     Usury Savings. All agreements between Borrower and Lender, now existing
or hereafter arising, are hereby expressly limited so that in no event
whatsoever shall the amount paid, or agreed to be paid, to Lender hereof for the
use, forbearance or detention of money to be loaned pursuant to the Note or
otherwise, or for the performance or payment of any covenant or obligation
contained herein, exceed the maximum amount permissible under applicable law. If
from any circumstance whatsoever fulfillment of any provision hereof exceeds the
limit of validity prescribed by law, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity, and if from any such
circumstance Lender hereof shall ever receive as interest under the Note or
otherwise an amount that would exceed the highest lawful rate, such amount that
would be excessive interest shall be applied to the reduction of the Outstanding
Principal Balance owing under the Note (without charge for prepayment) and not
to the payment of interest, or if such excessive interest exceeds the
Outstanding Principal Balance, such excess shall be refunded to Borrower.

 

2.4     Installment Payments.

 

(a)     Interest Only Payments. Commencing on the first day of March 2014, and
continuing thereafter on the same day of each calendar month thereafter until
the Maturity Date, Borrower shall pay all accrued but unpaid interest hereunder
to Lender.

 

(b)     Repayment on Maturity Date. On the Maturity Date, or on such earlier
date as the Note becomes due and payable, whether by acceleration or otherwise,
the entire unpaid principal balance of the Loan and all accrued interest
thereon, and all other sums owing to Lender hereunder and under the Loan
Documents, shall be due and payable in full. Unless sooner paid, the Note
contemplates a balloon payment of all unpaid principal of the Loan and all
accrued interest thereon, and all other sums owing to Holder hereunder and under
the Loan Documents, on the Maturity Date.

 

(c)     Additional Advances; Cessation of Advances. This is a revolving line of
credit Loan and, to the extent that Borrower prepays principal under the Note,
Borrower shall be entitled to thereafter have said principal funded (again) to
Borrower by Lender, except as otherwise provided in the Note. All advances of
Loan funds under the Note, as well as all directions for payment from Borrower’s
accounts, may be requested orally or in writing by Borrower. Lender may, but
need not, require that all oral requests be confirmed by Borrower in writing.
Borrower agrees to be liable for all advances of Loan funds under the Note that
are either: (a) advanced in accordance with the instructions of Borrower, or
(b) credited to any of Borrower’s accounts with Lender. The Outstanding
Principal Balance that is owed from time to time under the Note may be evidenced
by endorsements to the Note or by Lender’s internal records, including daily
computer print-outs. Lender shall have no obligation to make any advance of Loan
funds from and after the occurrence of any Event of Default under the Loan
Documents. At the time of any advance of Loan funds under the Note, there shall
not exist any condition that with notice or the passage of time would constitute
an Event of Default under the Loan Documents. Upon and after the occurrence of
any Event of Default under the Loan Documents, Lender’s obligation to make
advances of Loan funds shall terminate immediately and, at Lender’s option, the
Outstanding Principal Balance, all accrued interest thereon, and all other sums
owing to Lender hereunder and under the Loan Documents, shall become immediately
due and payable.

 

 
7

--------------------------------------------------------------------------------

 

 

(d)     Late Payment Charge. Borrower acknowledges that late payment to Lender
of any sums due under the Loan Documents will cause Lender to incur additional
costs, the exact amount of which will be impracticable or extremely difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges. Accordingly, if any installment, payment or any other sum due from
Borrower shall not be received by Lender or Lender’s designee within ten
(10) calendar days after it is due, Borrower shall then pay to Lender a late
payment charge equal to five percent (5%) of such overdue amount. The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Lender will incur by reason of late payment. This provision shall not,
however, be construed as extending the time for payment of any amount due under
the Loan Documents, and acceptance of such late charge by Lender shall in no
event constitute a waiver of Borrower’s default with respect to such overdue
amount nor prevent Lender from exercising any of the other rights and remedies
with respect to such default.

 

(e)     Default Rate. If Borrower fails to timely pay any payment within thirty
(30) days after it is due, at Lender’s discretion, the interest rate on the
Outstanding Principal Balance of the Loan can thereafter increase to the Default
Rate. On the Business Day following the date on which Borrower pays the late
payment and any then accrued and unpaid interest (including any interest
calculated at the Default Rate, if applicable), then at the Lender’s discretion,
the interest rate on the Outstanding Principal Balance can decrease from the
Default Rate to the interest rate then applicable to the Outstanding Principal
Balance, as if the Default Rate of interest had not been applied to the Loan.

 

(f)     Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 4:00 P.M., San Diego, California local time, on
the date when due and shall be made in lawful money of the United States of
America in immediately available funds at Lender’s office or as otherwise
directed by Lender, and any funds received by Lender after such time shall, for
all purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

2.5     Prepayment. The Note may be prepaid, in whole or in part, at any time
during the term of the Note without the payment of any prepayment premium.
Borrower agrees that all loan fees and other prepaid finance charges are earned
fully as of the date of the Loan Documents and will not be subject to refund
upon early payment of the Loan (whether voluntary or as a result of a Default or
Event of Default), except as otherwise required under applicable law.

 

2.6     Release of Collateral. Except as set forth in this Section 2.6, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release (or
partial release) of the Lien of the Security Instrument. Lender shall, upon the
written request and at the expense of Borrower, upon payment in full of all
principal and interest due on the Loan and all other amounts due and payable
under the Loan Documents in accordance with the provisions of the Note and this
Agreement, release the Lien of the Security Instrument and all other security
interests granted herein and under the Loan Documents.

 

 
8

--------------------------------------------------------------------------------

 

 

2.7     Term. This Agreement shall be effective as of the effective date hereof,
and shall continue in full force and effect until such time as all of Borrower’s
Obligations in favor of Lender have been performed or paid in full, including
principal, interest, costs, expenses, attorneys’ fees, and other fees and
charges, or until such time as the parties may agree in writing to terminate
this Agreement.

 

3.            CONDITIONS PRECEDENT. The obligation of Lender to make the Loan
hereunder is subject to the fulfillment by Borrower or waiver by Lender of the
following conditions precedent no later than the Closing Date and as of the date
of each advance of Loan proceeds under the Note:

 

3.1     Loan Documents. Lender shall have received a copy of this Agreement and
the Note, in each case, duly executed and delivered on behalf of Borrower.
Lender shall have also received from Borrower, Guarantor and all other Persons
fully executed counterparts of all of the other Loan Documents.

 

3.2     Encumbrances. Borrower shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first priority
Lien as of the Closing Date with respect to the Security Instrument, subject
only to applicable Permitted Liens and such other Liens as are permitted
pursuant to the Loan Documents, and Lender shall have received satisfactory
evidence thereof.

 

3.3     Authorization. All corporate and other proceedings taken or to be taken
by Borrower or Guarantor in connection with the transactions contemplated by
this Agreement and the other Loan Documents and all documents incidental thereto
shall be reasonably satisfactory in form and substance to Lender, and Lender
shall have received all such counterpart originals or certified copies of such
documents as Lender may reasonably request.

 

3.4     Payment of Fees and Expenses. Borrower shall have paid or reimbursed
Lender for Lender’s loan fee, Lender’s processing fee, recording and filing
fees, the fees and costs of Lender’s counsel, all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan,
and other expenses which are due and payable at or prior to the closing of the
Loan as specified in this Agreement or in any of the other Loan Documents.

 

3.5     Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.6     No Events of Default. No Default or Event of Default shall have occurred
and be continuing.

 

3.7     Material Adverse Change. There shall have been no material adverse
change in the financial condition or business condition of Borrower, any of the
Guarantors or the Collateral since the date of the most recent financial
statements delivered to Lender. None of Borrower or Guarantor shall be the
subject of any Bankruptcy Action.

 

 
9

--------------------------------------------------------------------------------

 

 

3.8     Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

4.            REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
as of the Closing Date and as of the date of each advance of Loan proceeds under
the Note as follows:

 

4.1     Organization. Borrower has been duly formed and is validly existing and
in good standing in the jurisdiction in which it is formed and in each
jurisdiction in which it is qualified to do business with requisite power and
authority to own its properties or assets and to transact the businesses in
which it is now engaged. Borrower is duly qualified to do business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with its properties, assets, businesses and operations. Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to allow it to own its properties or assets and to transact
the businesses in which it is now engaged, and the sole business of Borrower is
the ownership, management and operation of the businesses utilizing the
Collateral. Borrower shall do all things necessary to preserve and to keep in
full force and effect its existence, rights and privileges, and shall comply
with all regulations, rules, ordinances, statutes, orders and decrees of any
governmental or quasi-governmental authority or court applicable to Borrower and
Borrower’s business activities.

 

4.2     Assumed Business Name. Borrower has filed or recorded all documents or
filings required by law relating to all assumed business names used by Borrower.
There are no assumed business names under which Borrower does business.

 

4.3     Authorization. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

4.4     Compliance. Borrower is and shall comply with all regulations, rules,
ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Borrower and Borrower’s
business activities.

 

4.5     No Conflict. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, operating agreement, co-tenancy agreement, partnership agreement,
management agreement or other agreement or instrument to which Borrower is a
party or by which any of Borrower’s property or assets is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any Governmental Authority having jurisdiction over
Borrower or any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any such
Governmental Authority required for the execution, delivery and performance by
Borrower of this Agreement or any other Loan Documents to which it is a party
has been obtained and is in full force and effect.

 

 
10

--------------------------------------------------------------------------------

 

 

4.6     Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower,
the Collateral, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower, the Collateral or Borrower’s business, properties
or assets are bound.

 

4.7     Title. Upon Borrower’s acquisition of the Collateral, Borrower shall
have good, marketable and insurable title to the Collateral, free and clear of
all Liens whatsoever except such Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. The Security Instrument
and the Uniform Commercial Code financing statements required to be filed in
connection therewith, will create (a) a valid, perfected first priority lien in
and to Borrower’s right, title and interest to the Collateral, subject only to
the Liens created by the Loan Documents, and (b) perfected security interests in
and to, and perfected collateral assignments of, Borrower’s right, title and
interest to all personal property, all in accordance with the terms thereof,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents. There will be no claims affecting the Collateral,
which are or may become a Lien prior to, or of equal priority with, the Liens
created by the Loan Documents.

 

4.8     Financial Information. All financial data that have been delivered to
Lender in connection with the Loan (a) are true, current, complete and correct
in all material respects, and (b) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a materially adverse effect on the Collateral, except as referred to or
reflected in Borrower’s financial statements. Since the date of the delivery of
such financial data to Lender, there has been no material adverse change in the
financial condition, operation or business of Borrower from that set forth
therein.

 

4.9     Physical Condition. Upon Borrower’s acquisition of the Collateral,
except as disclosed to and acknowledged by Lender in writing, the Collateral
shall be in good condition, order and repair in all material respects, normal
wear and tear excluded.

 

4.10     Not a Foreign Person. None of Borrower, any Guarantors, or any other
holder of a direct or indirect legal or beneficial interest in Borrower is or
will be, held, directly or indirectly, by a “foreign corporation,” “foreign
partnership,” “foreign trust,” “foreign estate,” “foreign person,” “affiliate”
of a “foreign person” or a “United States intermediary” of a “foreign person”
within the meaning of IRC Sections 897 and 1445, the Foreign Investments in Real
Property Tax Act of 1980, the International Investment and Trade in Services
Survey Act, the Agricultural Foreign Investment Disclosure Act of 1978, the
regulations promulgated pursuant to such acts or any amendments to such acts.

 

 
11

--------------------------------------------------------------------------------

 

 

4.11     Not a Prohibited Person. Borrower is not and will not become a person
(individually, a “Prohibited Person” and collectively, “Prohibited Persons”)
listed on the Specially Designated Nationals and Blocked Persons List maintained
by the Office of Foreign Asset Control, U.S. Department of the Treasury (“OFAC
List”) or otherwise subject to any other prohibitions or restriction imposed by
laws, rules, regulations or executive orders, including Executive Order
No. 13224, administered by OFAC (collectively, “OFAC Rules”). Borrower
represents and covenants that it also (a) is not and will not become owned or
controlled by a Prohibited Person, (b) is not acting and will not act for or on
behalf of a Prohibited Person, (c) is not otherwise associated with and will not
become associated with a Prohibited Person, (d) is not providing and will not
provide any material, financial or technological support for or financial or
other service to or in support of acts of terrorism or a Prohibited Person.
Borrower will not transfer any interest in Borrower to or enter into a lease
with a Prohibited Person. Borrower shall immediately notify Lender if Borrower
has knowledge that any Guarantors, partners, members or beneficial owner of
Borrower or any Guarantors is or becomes a Prohibited Person or (i) is indicted
on or (ii) arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Borrower will not enter into any lease or
any other transaction or undertake any activities related to the Loan in
violation of the federal Bank Secrecy Act, as amended (“BSA”), 31 U.S.C. §5311,
et seq. or any federal or state laws, rules, regulations or executive orders,
including, but not limited to, 18 U.S.C. §§1956, 1957 and 1960, prohibiting
money laundering and terrorist financing (collectively, “Anti Money Laundering
Laws”). Borrower shall (1) not use or permit the use of any proceeds of the Loan
in any way that will violate either the OFAC Rules or Anti Money Laundering
Laws, (2) comply and cause all of its subsidiaries to comply with applicable
OFAC Rules and Anti Money Laundering Laws, (3) provide information as Lender may
require from time to time to permit Lender to satisfy its obligations under the
OFAC Rules and(or) the Anti Money Laundering Laws, and (4) not engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the foregoing.

 

4.12     Taxes. All Taxes required to be paid by any Person under applicable
Legal Requirements currently in effect in connection with the Collateral to
Borrower have been paid. All Taxes required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, filing, registration, perfection or enforcement of any of
the Loan Documents, including, without limitation, the Security Instrument, have
been paid, and, under current Legal Requirements, the Security Instrument and
the other Loan Documents have been validly executed and delivered and are
enforceable in accordance with their respective terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.

 

4.13     Litigation and Claims. Except as disclosed by Borrower to Lender and
acknowledged by Lender, there are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, Guarantor or the Collateral.

 

 
12

--------------------------------------------------------------------------------

 

 

4.14     Compliance. Borrower and the Collateral (including the use thereof)
comply in all material respects with all applicable Legal Requirements. Borrower
is not in default or violation of any order, writ, injunction, decree or demand
of any Governmental Authority. There has not been committed by Borrower or any
other Person in occupancy of or involved with the operation or use of the
Collateral any act or omission affording any Governmental Authority the right of
forfeiture as against the Collateral or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. All
material permits, licenses, authorizations, approvals, and certificates required
by law, ordinance or regulation have been obtained and are and shall remain in
full force and effect.

 

4.15     Taxes. To the best of Borrower’s knowledge, all of Borrower’s and
Guarantor’s tax returns, and reports that are or were required to be filed, have
been filed, and all taxes, assessments and other governmental charges have been
paid in full, except those presently being or to be contested by Borrower or
Guarantor in good faith in the ordinary course of business and for which
adequate reserves have been provided.

 

4.16     No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower and Guarantor to Lender, including all financial
statements, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any of the other Loan Documents, are
accurate, complete and correct in all material respects. There has been no
material adverse change in any condition, fact, circumstance or event that would
make any such information inaccurate, incomplete or otherwise misleading in any
material respect or that otherwise materially and adversely affects or might
materially and adversely affect the business operations and(or) the financial
condition of Borrower and(or) Guarantor. Borrower and Guarantor have disclosed
to Lender all material facts and have not failed to disclose any material fact
that could cause any information provided to Lender by Borrower and(or)
Guarantor or their representatives or representation or warranty made herein to
be materially misleading.

 

4.17     Full and Accurate Disclosure. No statement of fact made by Borrower or
Guarantor in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to Borrower which has not been disclosed to
Lender which adversely affects, nor as far as Borrower can foresee, might
adversely affect, the business, operations or condition (financial or otherwise)
of Borrower or Guarantor.

 

5.            AFFIRMATIVE COVENANTS. From the date hereof and until payment and
performance in full of all Obligations or the earlier release of the Lien of the
Security Instrument (and all related obligations) in accordance with the terms
of this Agreement and the other Loan Documents, Borrower hereby covenants and
agrees with Lender that:

 

 
13

--------------------------------------------------------------------------------

 

 

5.1     Existence; Compliance with Legal Requirements.

 

(a)     Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises and comply with all Legal Requirements applicable to Borrower and
the Collateral. Borrower shall continue to engage in the businesses presently
conducted by it to the extent necessary for the continued ownership,
maintenance, management and operation of the Collateral. Borrower will qualify
to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Collateral. There shall never be
committed by Borrower and Borrower shall not permit any other Person involved
with the operation or use of the Collateral to commit any act or omission
affording the federal government or any state or local government the right of
forfeiture against the Collateral or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall at all times
maintain, preserve and protect all trade names and preserve all the remainder of
its property and(or) assets used or useful in the conduct of its business and
shall keep the Collateral in good working order and repair, and from time to
time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Security Instrument.

 

(b)     After prior notice to Lender, Borrower, at its own expense, may contest
by appropriate legal proceeding promptly initiated and conducted in good faith
and with due diligence, the validity of any Legal Requirement, the applicability
of any Legal Requirement to Borrower or the Collateral or any alleged violation
of any Legal Requirement, provided, that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Collateral nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall upon final determination thereof, promptly comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower and the
Collateral; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or as may be requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Collateral (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

 

5.2     Performance. Borrower shall in a timely manner, observe, perform and
satisfy all the terms, provisions, covenants and conditions of, and shall pay
when due all costs, fees and expenses to the extent required under: (a) the Loan
Documents executed and delivered by, or applicable to, Borrower; and (b) all
other instruments and agreements between Borrower and Lender.

 

 
14

--------------------------------------------------------------------------------

 

 

5.3     Financial Records. Borrower shall keep and maintain, in accordance with
GAAP, applied on a consistent basis, proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower. Lender shall have
the right from time to time at all times during normal business hours upon
reasonable notice to examine such books, records and accounts at the office of
Borrower or any other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. During the
continuance of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower’s accounting records, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

 

5.4     Financial Reporting; Other Reports.

 

(a)     Financial Statements. Borrower shall furnish, or cause to be furnished,
to Lender, (i) within one hundred (100) days following the end of each calendar
year, Borrower’s audited annual financial statements, audited by an accounting
firm or other independent certified public accountant acceptable to Lender, in
accordance with GAAP or such other accounting basis acceptable to Lender,
containing statements of profit and loss, a balance sheet, a statement of cash
flows, (ii) within thirty (30) days following the end of each calendar month, a
Borrower- prepared monthly borrowing base certificate for Borrower, (iii) within
one hundred (100) days following the end of each calendar year, annual
Borrower-prepared consolidating financial statements for Nolte and NV5 in a
format acceptable to Lender, (iv) within ninety (90) days following the end of
each calendar year, annual financial statements for Wright in a format
acceptable to Lender, (v) within sixty (60) days following the end of each
calendar quarter, Borrower-prepared quarterly unaudited consolidated financial
statements for Borrower, in a format acceptable to Lender, (vi) within sixty
(60) days following the end of each calendar quarter, quarterly consolidating
financial statements for Nolte and NV5, in a format acceptable to Lender,
(vii) within thirty (30) days following the end of each calendar month, a
monthly accounts receivable aging report for NV5, (viii) within thirty (30) days
following the end of each calendar month, a monthly accounts payable aging
report for NV5, (ix) within thirty (30) days following the end of each calendar
month, a monthly work in progress report for NV5, (x) within thirty (30)
following the end of each calendar month, a monthly accounts receivable aging
report for Nolte, (xi) within thirty (30) days following the end of each
calendar month, a monthly accounts payable aging report for Nolte, and
(xii) within thirty (30) following the end of each calendar month, a monthly
work in progress report for Nolte. The quarterly financial statements and
monthly reports delivered to Lender shall be accompanied by an officer’s
certificate from Borrower, Guarantor, NV5 or Nolte, as the case may be,
certifying that each financial statement or report fairly represents the
financial condition of such party as of the date thereof.

 

(b)     Other Reports. Borrower shall promptly furnish such additional
information and statements required by this Agreement and the other Loan
Documents as well as any other information and statements regarding Borrower,
Guarantor and the Collateral that Lender may reasonably request from time to
time.

 

 
15

--------------------------------------------------------------------------------

 

 

5.5     Insurance. Borrower shall keep the Collateral insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement and the other Loan Documents. Borrower shall furnish to Lender,
upon request of Lender, reports on each existing insurance policy showing such
information as Lender may reasonably request, including without limitation the
following: (a) the name of the insurer; (b) the risks insured; (c) the amount of
the policy; (d) the properties and(or) assets insured; (e) the then current
property and(or) asset values on the basis of which insurance has been obtained,
and the manner of determining those values; and (f) the expiration date of the
policy. In addition, upon request of Lender (however not more often than
annually), Borrower will have an independent appraiser satisfactory to Lender
determine, as applicable, the actual cash value or replacement cost of any
Collateral. The cost of such appraisal shall be paid by Borrower.

 

5.6     Title to the Collateral. Borrower will warrant and defend (a) the title
to the Collateral and every part thereof, subject only to Liens permitted
hereunder (including Permitted Liens), and (b) the validity and priority of the
Lien of the Security Instrument, subject only to Liens permitted hereunder
(including Permitted Liens), in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including attorneys’ fees and court costs) incurred by Lender if an
interest in the Collateral, other than as permitted hereunder, are claimed by
another Person.

 

5.7     Cooperation. Borrower shall cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority that may
in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings. Borrower
shall also cooperate with Lender in obtaining for Lender the benefits of any
insurance proceeds lawfully or equitably payable in connection with the
Collateral, and Lender shall be reimbursed by Borrower for any expenses incurred
in connection therewith (including attorneys’ fees and disbursements from such
insurance proceeds.

 

5.8     Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.

 

5.9     Taxes, Charges and Liens. Borrower shall pay and discharge when due all
of its indebtedness and obligations, including without limitation all
assessments, taxes, governmental charges, levies and liens, of every kind and
nature, imposed upon Borrower or its properties, assets, income, or profits,
prior to the date on which penalties would attach, and all lawful claims that,
if unpaid, might become a lien or charge upon any of Borrower’s properties,
assets, income, or profits; provided however, Borrower will not be required to
pay and discharge any such assessment, tax, charge, levy, lien or claim so long
as (a) the legality of the same shall be contested in good faith by appropriate
proceedings, and (b) Borrower shall have established on Borrower’s books
adequate reserves with respect to such contested assessment, tax, charge, levy,
lien, or claim in accordance with GAAP.

 

5.10     Operations. Borrower shall at all times maintain executive and
management personnel with substantially the same qualifications and experience
as the present executive and management personnel, shall provide written notice
to Lender of any change in executive and management personnel, and shall conduct
its business affairs in a reasonable and prudent manner.

 

 
16

--------------------------------------------------------------------------------

 

 

5.11     Inspection. Borrower shall permit agents, representatives and employees
of Lender to inspect the Collateral or any part thereof at reasonable hours upon
reasonable advance notice.

 

5.12     Notice of Default; Notice of Material Adverse Change. Borrower shall
promptly advise Lender of any material adverse change in Borrower’s or any
Guarantor’s condition, financial or otherwise, or of the occurrence of any
Default or Event of Default.

 

5.13     Notices of Claims and Litigation. Borrower shall give prompt written
notice to Lender of any litigation or governmental proceedings pending or
threatened against Borrower or Guarantor which might materially and adversely
affect Borrower’s or any Guarantor’s condition (financial or otherwise) or
business or the Collateral.

 

5.14     Compliance Certificates. Unless waived in writing by Lender, Borrower
shall provide Lender at least annually, with a certificate executed by
Borrower’s chief financial officer, or other officer or person acceptable to
Lender, certifying that the representations and warranties set forth in this
Agreement are true and correct as of the date of the certificate and further
certifying that, as of the date of the certificate, no Default or Event or
Default exists under this Agreement or any of the other Loan Documents.

 

5.15     Environmental Compliance and Reports. Borrower shall comply in all
respects with any and all Environmental Laws; not cause or permit to exist, as a
result of an intentional or unintentional action or omission on Borrower’s part
or on the part of any third party, on property owned and(or) occupied by
Borrower, any environmental activity where damage may result to the environment,
unless such environmental activity is pursuant to and in compliance with the
conditions of a permit issued by the appropriate federal, state or local
governmental authorities; shall furnish to Lender promptly and in any event
within thirty (30) days after receipt thereof a copy of any notice, summons,
lien, citation, directive, letter or other communication from any governmental
agency or instrumentality concerning any intentional or unintentional action or
omission on Borrower’s part in connection with any environmental activity
whether or not there is damage to the environment and(or) other natural
resources.

 

5.16     Enforcement Costs. If (a) the Security Instrument is foreclosed in
whole or in part or that the Security Instrument is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) there occurs the
foreclosure of any lien prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) there occurs a bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower or
any of its constituent Persons or an assignment by Borrower or any of its
constituent Persons for the benefit of its creditors, Borrower, on behalf of
itself and its successors and assigns, agrees that it/they shall be chargeable
with and shall pay all costs of collection and defense, including attorneys’
fees and costs, incurred by Lender or Borrower in connection therewith and in
connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.

 

 
17

--------------------------------------------------------------------------------

 

 

5.17     Obligation to Subordinate Debt. Borrower agrees that all present
indebtedness, obligations and liabilities of the Borrower that are secured by
the Collateral (other than Liens in favor of Lender) shall be fully subordinate
and junior to Borrower’s Obligations under this Agreement and the other Loan
Documents. In furtherance of the foregoing, Borrower shall do and execute all
and such further lawful and reasonable acts, conveyances and assurances for the
better and more effective carrying out of the intent and purpose of this
paragraph as Lender shall reasonably require from time to time.

 

5.18     Additional Assurances. Borrower shall, at Borrower’s sole cost and
expense: (a) furnish to Lender each and every document, certificate, agreement
and instrument required to be furnished by Borrower pursuant to the terms of the
Loan Documents or which are reasonably requested by Lender in connection
therewith; (b) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and(or) protect the Collateral at any time
securing or intended to secure the Obligations under the Loan Documents and
Lender’s first lien priority security interest thereto, as Lender may reasonably
require; and (c) do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.

 

6.            NEGATIVE COVENANTS. From the date hereof until payment and
performance in full of the Obligations or the earlier release of the Lien of the
Security Instrument in accordance with the terms of this Agreement and the other
Loan Documents, Borrower covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following without the express written consent
of Lender (which consent, unless otherwise specified below, may be conditioned,
withheld or delayed in the sole and absolute discretion of Lender):

 

6.1     Subordinate Financing Prohibition. Borrower shall not incur any
additional indebtedness (except in conjunction with an acquisition or merger
with a business entity in the same industry as Borrower, in the ordinary course
of business) or to have any additional liens or other encumbrances on the
Collateral without the prior written consent of Lender, which may be withheld in
Lender’s sole and absolute discretion.

 

6.2     Dissolution. Borrower shall not (a) to the fullest extent permitted by
applicable law, engage in any dissolution, liquidation, or consolidation or
merger with any other business entity, except for an acquisition or merger with
a business entity in the same industry as Borrower in the ordinary course of
business, (b) engage in any business activity not related to the ownership and
operation of the Collateral, (c) transfer, lease or sell, in one transaction or
any combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, or (d) modify, amend, waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction.

 

6.3     Loans, Acquisitions and Guaranties. Borrower shall not (a) loan, invest
in or advance money or assets to any other Person, enterprise or entity,
(b) purchase, create or acquire any interest in any other enterprise or entity,
except for an acquisition or merger with a business entity in the same industry
as Borrower in the ordinary course of business, or (c) incur any obligation as
surety or guarantor other than in the ordinary course of business.

 

 
18

--------------------------------------------------------------------------------

 

 

6.4     Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or Debt owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

 

6.5     Agreements. Borrower shall not enter into any agreement containing any
provisions which would be violated or breached by the performance of Borrower’s
Obligations under this Agreement or in connection herewith.

 

6.6     Unauthorized Transfers. Borrower understands that in making the Loan
evidenced by the Note, Lender is relying to a material extent upon the business
expertise and net worth of Borrower and upon the continuing interest which
Borrower has in the Collateral. Accordingly, in the event that Borrower, without
the prior written consent of Lender, directly or indirectly, voluntarily or
involuntarily, sells, assigns, transfers, disposes of any interest
(collectively, a “Transfer”) in the Collateral whether by outright sale,
installment sale contract, lease, lease- option contract, or by sale,
assignment, or transfer of any beneficial interest in or to any land trust
holding title to the Collateral, or by any other method of conveyance of an
interest in the Collateral, then the same shall be deemed to increase the risk
of Lender, and Lender may then, or at any time thereafter, declare all
principal, accrued and unpaid interest and all other charges and fees under the
Note immediately due and payable, and may exercise all rights and remedies
provided in the Loan Documents. A Transfer shall include, but not be limited to
(a) an installment sales agreement wherein Borrower agrees to sell the
Collateral, or any part thereof, for a price to be paid in installments; (b) an
agreement by Borrower leasing all or substantially all of the Collateral, or a
sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (c) if
Borrower is a corporation, any merger, consolidation or sale or pledge of such
corporation’s stock or the creation or issuance of new stock, except in
connection with the acquisition of other companies; (d) if Borrower is a limited
or general partnership or joint venture, any merger or consolidation or the
change, removal, resignation or addition of a general partner or the sale or
pledge of the partnership interest of any general partner, or any limited
partner, or any profits or proceeds relating to such partnership interest, or
the creation or issuance of new general partnership interests or new limited
partnership interests; (e) if Borrower is a limited liability company, any
merger or consolidation or the change, removal, resignation or addition of a
managing member or non-member manager (or if no managing member, any member) or
the sale or pledge of the limited liability company interest of a member or any
profits or proceeds relating to such limited liability company interest, or the
sale or pledge of limited liability company interests or the creation or
issuance of new limited liability company interests; or (f) if Borrower is a
trust or nominee trust, any merger, consolidation or the sale or pledge of the
legal or beneficial interest in Borrower or the creation or issuance of new
legal or beneficial interests.

 

 
19

--------------------------------------------------------------------------------

 

 

7.            INSURANCE; CASUALTY.

 

7.1     Required Insurance. Borrower shall keep the Collateral insured, and
shall maintain during the entire term of the Loan, all coverages required
pursuant to the Security Instrument, by carrier(s), in amounts and in form at
all times satisfactory to Lender, which carrier(s), amounts and form shall not
be changed without the prior written consent of Lender. All such policies of
insurance shall be issued by insurers qualified under the laws of the state in
which the Collateral is located, duly authorized and licensed to transact
business in such state and acceptable to Lender. Borrower shall maintain all
coverages on the Collateral as are required by Lender at the closing of the
Loan, and all other coverages as may be deemed necessary by Lender from time to
time during the term of the Loan. Any failure by Lender to insist on full
compliance with all of the above insurance requirements at closing does not
constitute a waiver of Lender’s right to subsequently require full compliance
with these requirements. All policies required hereunder and(or) under the
Security Instrument shall be indicated by evidence of insurance on the Acord 28
(or similar) form of certificate (as such form may be updated and renamed from
time to time), naming Lender as loss payee. All such policies shall contain a
provision that such policies will not be canceled or materially amended, which
terms shall include any reduction in the scope or limits of coverage, without at
least thirty (30) days’ prior written notice to Lender (or ten (10) days in the
case of non-payment). At least two (2) days prior to the expiration of each such
policy, Borrower shall furnish Lender with evidence satisfactory to Lender of
the payment of the premium for and the re issuance of a policy continuing
insurance in force as required by the Security Instrument.

 

7.2     Lender’s Right to Cure. Unless Borrower provides Lender with evidence of
the insurance coverage required by the Security Instrument, or in the event that
Borrower otherwise fails to provide, maintain and keep in force or deliver and
furnish to Lender the policies of insurance required hereunder or under the
Security Instrument, Lender may purchase insurance at Borrower’s expense to
protect Lender’s interests in the Collateral and to maintain the insurance
required by the Security Instrument. This insurance may, but need not, protect
Borrower’s interests. The coverage purchased by Lender may not pay any claim
made by Borrower or any claim that is made against Borrower in connection with
the Collateral or any required insurance policy. Borrower may later cancel any
insurance purchased by Lender, but only after providing Lender with evidence
that Borrower has obtained insurance as required by the Security Instrument. If
Lender purchases insurance for the Collateral or insurance otherwise required by
the Security Instrument, Borrower will be responsible for the costs of that
insurance, including interest and other charges imposed by Lender in connection
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Indebtedness. The costs of the insurance may be more than the cost
of insurance Borrower is able to obtain on its own.

 

7.3     Intentionally Deleted.

 

7.4     Damages and Insurance.

 

(a)     Collateral Assignment. Borrower hereby absolutely and irrevocably
assigns to Lender, and authorizes the payor to pay to Lender, the following
claims, causes of action, awards, payments and rights to payment of Borrower:
(i) all awards, claims and causes of action arising out of any warranty
affecting all or any part of the Collateral, or for damage or injury to or
decrease in value of all or part of the Collateral or any interest therein;
(ii) all proceeds of any insurance policies payable because of loss sustained to
all or part of the Collateral; and (iii) all interest which may accrue on any of
the foregoing.

 

 
20

--------------------------------------------------------------------------------

 

 

(b)     Notification. Borrower shall immediately notify Lender in writing if any
damage occurs or any injury or loss is sustained in any amount in excess of
$25,000.00 to all or part of the Collateral, or any action or proceeding
relating to any such damage, injury or loss is commenced. If Lender chooses to
do so, it may in its own name appear in or prosecute any action or proceeding to
enforce any cause of action based on warranty, or for damage, injury or loss to
all or part of the Collateral and it may make any compromise or settlement of
the action or proceeding.

 

(c)     Application of Proceeds. All proceeds of these assigned claims, other
property and rights which Borrower may receive or be entitled to shall be paid
to Lender. In each instance, Lender shall apply those proceeds first toward
reimbursement of all of Lender’s costs and expenses of recovering the proceeds,
including attorneys’ fees.

 

7.5     Use of Proceeds by Borrower.

 

(a)     Repair or Replace. If, in any instance, each and all of the following
conditions are satisfied in Lender’s reasonable judgment, Lender shall permit
Borrower to use the balance of the proceeds assigned and deposited with Lender
under the preceding Section 7.4 (“Net Claims Proceeds”) to pay costs of
repairing or replacing the Collateral in the manner described below:

 

(i)      The cost breakdown for the work of repair or replacement of the
Collateral must all be reasonably acceptable to Lender.

 

(ii)      Lender must receive evidence satisfactory to it that after repair or
replacement of the Collateral, the outstanding balance of all Obligations will
not exceed one hundred percent (100%) of the value of the Collateral.

 

(iii)     The Net Claims Proceeds must be sufficient in Lender’s determination
to pay for the total cost of repair or replacement of the Collateral, including
all interest projected to be payable on the Obligations until the repair or
replacement of the Collateral is complete; or Borrower must provide its own
funds in an amount equal to the difference between the Net Claims Proceeds and a
reasonable estimate, made by Borrower and found acceptable by Lender, of the
total cost of repair or replacement of the Collateral.

 

(iv)     No Event of Default shall have occurred and be continuing.

 

(b)     Application by Lender. If the foregoing conditions are met, Lender shall
hold the Net Claims Proceeds in an interest bearing account and shall disburse
them to Borrower to pay costs of repair or replacement of the Collateral, on
such terms and subject to such conditions as are reasonably established by
Lender to govern disbursement of funds, including without limitation providing
evidence of costs, completion of repair or replacement of the Collateral, and
application of payments. However, if Lender determines that the foregoing
conditions are met and the Net Claims Proceeds exceed the costs of repair and
replacement of the Collateral or if Lender determines that one or more of the
foregoing conditions are not satisfied, then Lender shall apply the Net Claims
Proceeds contained in the interest bearing account to pay or prepay (without
premium) some or all of the Obligations in such order and proportions as Lender
in its sole, absolute and unfettered discretion may choose.

 

 
21

--------------------------------------------------------------------------------

 

 

(c)     Duty to Restore. Nothing herein contained shall be deemed to excuse
Borrower from repairing or maintaining the Collateral as provided herein or
restoring all damage or destruction to the Collateral, regardless of whether or
not there are insurance proceeds available or whether any such proceeds are
sufficient in amount, and the application or release by Lender of any insurance
proceeds shall not cure or waive any default or notice of default under this
Agreement or invalidate any act done pursuant to such notice.

 

7.6     Assignment of Insurance Policies Upon Foreclosure. In the event of
foreclosure of the Security Instrument or other transfer of title or assignment
of the Collateral in extinguishment, in whole or in part, of the debt secured
hereby, all right, title and interest of Borrower in and to all policies of
insurance required by the Security Instrument shall inure to the benefit of and
pass to the successor in interest of Borrower, or the purchaser or grantee of
the Collateral.

 

7.7     Subrogation; Waiver of Offset.

 

(a)     Indemnification. If Lender is made a party defendant to any litigation
concerning this Agreement or the Collateral or any part thereof or interest
therein, then Borrower shall indemnify, defend and hold Lender harmless from all
liability by reason of said litigation (other than to the extent arising from
Lender’s gross negligence or willful misconduct), including attorneys’ fees and
expenses incurred by Lender in any such litigation, whether or not any such
litigation is prosecuted to judgment. If Lender commences an action against
Borrower to enforce any of the terms hereof or because of the breach by Borrower
of any of the terms hereof, or for the recovery of any sum secured hereby,
Borrower shall pay to Lender attorneys’ fees and expenses, and the right to such
attorneys’ fees and expenses shall be deemed to have accrued on the commencement
of such action, and shall be enforceable whether or not such action is
prosecuted to judgment. If Borrower breaches any provision of this Agreement,
Lender may employ an attorney or attorneys to protect its rights hereunder and,
in the event of such employment following any breach by Borrower, Borrower shall
pay Lender attorneys’ fees and expenses incurred by Lender, whether or not an
action is actually commenced against Borrower by reason of breach.
Notwithstanding the foregoing, if an action is actually commenced by either
party and such action proceeds to final judgment in favor of Borrower, then
(i) Borrower shall have no obligation to pay Lender’s attorneys’ fees and
expenses, and (ii) Lender shall pay Borrower attorneys’ fees and expenses
incurred by Borrower in connection with such action.

 

(b)     Waiver. Borrower waives any and all right to claim or recover against
Lender, its officers, employees, agents and representatives, for loss of or
damage to Borrower, the Collateral, Borrower’s other property or the property of
others under Borrower’s control from any cause insured against or required to be
insured against by the provisions of the Security Instrument, other than arising
solely out of Lender’s or its agent’s gross negligence or willful misconduct.

 

 
22

--------------------------------------------------------------------------------

 

 

(c)     Payment. All sums payable by Borrower hereunder or under the other Loan
Documents shall be paid without notice (except as expressly provided herein),
demand, counterclaim, setoff, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder or under the other Loan Documents shall in no
way be released, discharged or otherwise affected (except as expressly provided
herein) by reason of: (i) any damage to or destruction of the Collateral or any
part thereof; (ii) any restriction or prevention of or interference with any use
of the Collateral or any part thereof; (iii) any title defect or encumbrance
upon the Collateral; (iv) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to Lender or Borrower, or any action taken with respect to the Security
Instrument by any trustee or receiver of Lender or Borrower, or by any court, in
any such proceeding; (v) any claim which Borrower has or might have against
Lender; or (vi) any other occurrence whatsoever, whether similar or dissimilar
to the foregoing, whether or not Borrower shall have notice or knowledge of any
of the foregoing. Except as expressly provided herein, Borrower waives all
rights now or hereafter conferred by statute or otherwise to any abatement,
suspension, deferment, diminution or reduction of any sum secured hereby and
payable by Borrower.

 

8.            LENDER’S EXPENDITURES. If any action or proceeding is commenced
that would materially affect Lender’s interest in the Collateral or if Borrower
fails to comply with any provision of the Loan Documents, including but not
limited to Borrower’s failure to discharge or pay when due any amounts Borrower
is required to discharge or pay under this Agreement or any Loan Documents,
Lender on Borrower’s behalf may (but shall not be obligated to) take any action
that Lender deems appropriate, including but not limited to discharging or
paying all taxes, liens, security interests, encumbrances and other claims, at
any time levied or placed on any Collateral and paying all costs for insuring,
maintaining and preserving any Collateral. All such expenditures incurred or
paid by Lender for such purposes will then bear interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Borrower. All such expenses will become a part of the Indebtedness and, at
Lender’s option, will (a) be payable on demand; (b) be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either (i) the term of any applicable insurance policy; or
(ii) the remaining term of the Note; or (c) be treated as a balloon payment
which will be due and payable at the Note’s maturity.

 

9.            ADDITIONAL FINANCIAL REQUIREMENTS.

 

9.1     Debt Service Coverage Ratio. Borrower covenants that it shall maintain a
minimum Debt Service Coverage Ratio equal to 1.50:1.00 for each annual period
ending on the last day of each fiscal year during the term of the Note,
beginning on December 31, 2013, as measured using the EBITDA of Borrower for the
applicable twelve (12) month measuring period divided by the CPLTD, plus actual
interest expense, for Borrower and all subsidiaries of Borrower for the
applicable twelve (12) month measuring period, each as determined by Lender in
its sole and absolute discretion.

 

9.2     Debt to Tangible Net Worth Ratio. At all times during the term of the
Note, Borrower covenants that it shall maintain a maximum Debt to Tangible Net
Worth Ratio equal to 4.00:1.00 as of December 31, 2013 and 8.50:1.00 for each
annual period ending on the last day of each fiscal year thereafter, as
determined by Lender in its sole and absolute discretion.

 

9.3     Minimum Net Worth. At all times during the term of the Note, Borrower
covenants that it shall maintain a minimum Net Worth of $21,000,000.00, as
determined by Lender in its sole and absolute discretion, to be measured as of
each fiscal year end, beginning December 31, 2013.

 

 
23

--------------------------------------------------------------------------------

 

 

9.4     Primary Banking Relationship. Borrower covenants that, at all times
during the term of the Note, Borrower shall maintain its primary banking
relationship with Lender.

 

9.5     Borrowing Base. Notwithstanding anything to the contrary contained in
this Agreement, the Note or under any of the other Loan Documents, at all times
during the term of the Note, the Outstanding Principal Balance shall not exceed
seventy percent (70%) of the Eligible Receivables, as determined by Lender in
its sole and absolute discretion.

 

9.6     Cross-Default and Cross-Collateralization. Notwithstanding any other
provision in the Note, the Loan and all obligations of the Borrower thereunder
shall be and hereby is expressly cross-defaulted and cross-collateralized with
the NV5 Loan, such that (i) the occurrence of any default under the NV5 Loan
which is not cured within the applicable notice and cure period shall constitute
an immediate Event of Default under the Note, and (ii) the occurrence of any
Event of Default under the Note shall constitute an immediate Event of Default
under the NV5 Loan. If any such Event of Default occurs, Lender shall be
entitled to exercise any and all rights and remedies including, without
limitation, foreclosure against the Collateral and any other collateral under
the NV5 Loan in any order and in any combination as Lender shall desire.

 

10.           DEFAULT.

 

10.1     Events of Default. Each of the following events shall constitute an
event of default hereunder (each, an “Event of Default”):

 

(a)     Payment Default. Borrower fails to make any payment when due under this
Agreement or under any of the other Loan Documents.

 

(b)     Other Defaults. Borrower fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Agreement or any of
the other Loan Documents which is not cured within thirty (30) days after notice
from Lender.

 

(c)     Loan Document Defaults. The occurrence of a default or “Event of
Default” under the Note, the Security Instrument or any of the other Loan
Documents, beyond any applicable cure periods contained therein, if any, whether
as to Borrower or the Collateral, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Indebtedness or to permit Lender to
accelerate the maturity of all or any portion of the Indebtedness.

 

(d)     False Statements. Any financial statement, report or certificate made or
delivered to Lender by Borrower or any Guarantor is not materially true and
complete, or any representation or warranty made or delivered to Lender by
Borrower or Guarantor is not materially true and correct.

 

(e)     Bankruptcy or Insolvency. If a receiver, liquidator or trustee shall be
appointed for Borrower or any Guarantor, or if Borrower or any Guarantor shall
be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower or any Guarantor, or if any proceeding for the dissolution or
liquidation of Borrower or any Guarantor shall be instituted; provided, however,
that if such appointment, adjudication, petition or proceeding was involuntary
and not consented to by Borrower or any Guarantor, then the same shall
constitute an Event of Default only upon the same not being discharged, stayed
or dismissed within thirty (30) days.

 

 
24

--------------------------------------------------------------------------------

 

 

(f)     Assignment for Benefit of Creditors. If Borrower or any Guarantor shall
make an assignment for the benefit of creditors.

 

(g)     Defective Collateralization. If this Agreement, the Note, the Security
Instrument or any of the other Loan Documents ceases to be in full force and
effect (including failure of any collateral document to create a valid and
perfected security interest or lien) at any time and for any reason.

 

(h)     Creditor or Forfeiture Proceedings. If any Person commences foreclosure
or forfeiture proceedings, whether by judicial proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any
governmental agency against any collateral owned by Borrower that secures any
loan or other obligation of Borrower. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole and absolute discretion, as being an adequate reserve or
bond for the dispute.

 

(i)     Adverse Change. A material adverse change occurs in Borrower’s financial
condition or the condition of the Collateral, or Lender believes the prospect of
payment for performance of the Loan is materially impaired.

 

(j)     Events Affecting Guarantor. If any of the preceding events occurs with
respect to any Guarantor, or any individual Guarantor dies or becomes
incompetent, or any Guarantor revokes or disputes the validity of, or liability
under, any of the Guaranty Documents.

 

(k)     Resignation or Removal. The resignation, removal, or exit of Wright as
CEO and Chairman of the Board of Borrower.

 

(l)     Cross Default. The occurrence of any default under the NV5 Loan, which
is not cured within any applicable notice and cure period.

 

10.2     Remedies.

 

(a)     Generally. Upon the occurrence of an Event of Default, all or any one or
more of the rights, powers, privileges and other remedies available to Lender
against Borrower under this Agreement or any of the other Loan Documents or at
law or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Indebtedness shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
and absolute discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     Right to Accelerate. Without limiting the generality of the foregoing,
upon the occurrence of a default or Event of Default hereunder, Lender may, at
its election, declare the entire balance of principal and interest due under the
Note and the other Loan Documents immediately due and payable, together with all
costs of collection, including attorneys’ fees and all expenses incurred in
connection with protection of, or realization on, the Collateral. If Borrower
fails to pay all amounts due within thirty (30) days after the Note becomes due
in full, whether by acceleration (upon default or otherwise), by the occurrence
of the Maturity Date or otherwise, the Outstanding Principal Balance, accrued
interest and costs incurred shall thereafter bear interest until paid at a rate
equal to the Default Rate. Time is of the essence for the payment and
performance of all Obligations under this Agreement and the Loan Documents.

 

10.3     Collection of Receivables. Borrower and Lender acknowledge and agree as
follows:

 

(a)     Upon Borrower’s failure to make any payment within ten (10) days after
it is due under the Note or under any of the other Loan Documents, Lender shall
deliver written notice of such default to Borrower (the “Notice of Payment
Default”).

 

(b)     Borrower shall have five (5) days after delivery of the Notice of
Payment Default (the “Cure Period”) to cure such default and bring all payments
under the Note and under any of the other Loan Documents current.

 

(c)     In the event that Borrower does not cure such default and bring all
payments current within the Cure Period, then Lender shall use commercially
reasonable efforts, as determined by Lender in its sole and absolute discretion,
to pursue collection efforts against the Receivables at Borrower’s sole cost and
expense and, within ten (10) days after the expiration of the Cure Period,
(i) Borrower shall deliver, and shall cause NV5 and Nolte to deliver, to Lender
a list of all receivables of Borrower, NV5 and Nolte as of the date of the
Notice of Payment Default (collectively, the “Receivables”), including the
amount and aging of each of the Receivables and each debtor’s name, address,
telephone number and contact person, and (ii) Borrower shall deliver, and shall
cause NV5 and Nolte to deliver, written notice to each debtor under the
Receivables to direct all payments with respect to the Receivables pursuant to
Lender’s instructions.

 

 
26

--------------------------------------------------------------------------------

 

 

(d)     On and after the expiration of the Cure Period, Borrower shall deliver,
and shall cause NV5 and Nolte to deliver, to Lender any and all payments
received with respect to the Receivables.

 

(e)     Any and all payments received by Lender with respect to the Receivables
shall be applied to Borrower’s payment obligations to Lender under the Note and
under any of the other Loan Documents.

 

(f)     Notwithstanding anything to the contrary contained herein, (i) Lender
shall not be required to pursue collection efforts against any Receivables
arising after the date of the Notice of Payment Default, (ii) Lender shall not
be required to file suit to collect payment from any of the debtors under the
Receivables, (iii) Lender shall not be required to pursue collection efforts for
payment of any of the Receivables aged more than ninety (90) days at the time
that the Notice of Payment Default is delivered, (iv) Lender shall not be
required to pursue collection efforts for payment of any Receivables which are
less than $10,000.00, (v) Lender shall not be required to file claims against
any of the debtors under the Receivables in the event of a bankruptcy filing by
such debtor, and (vi) Lender shall not be required to pursue collection of the
Receivables for more than ninety (90) days after the issuance of the Notice of
Payment Default.

 

(g)     Lender makes no assurances to Borrower as to its ability, or the ability
of others, to collect sums under the Receivables.

 

(h)     Borrower’s failure to comply with the provisions and conditions of this
Section 10.3 shall be deemed an impediment to Lender’s collection efforts with
respect to the Collateral and Wright shall become fully and unconditionally
liable to Lender for all “Guarantied Obligations” (as defined in the Springing
Guaranty) under the Springing Guaranty.

 

11.           MISCELLANEOUS PROVISIONS.

 

11.1     Notices. All notices, requests and demands to be made hereunder to the
parties hereto shall be in writing (at the addresses set forth below) and shall
be given by any of the following means: (a) personal service; (b) electronic
communication, whether by telex, telegram or facsimile (if confirmed in writing
sent by certified first class mail, return receipt requested); (c) certified
first class mail, return receipt requested; or (d) a nationally recognized
overnight service. Such addresses may be changed by notice to the other parties
given in the same manner as provided above. Any notice, demand or request sent
pursuant to either clause (a) or clause (b) hereof shall be deemed received one
(1) Business Day after personal service or one (1) Business Day after delivery
by electronic means, if sent pursuant to clause (c) shall be deemed received
three (3) Business Days following deposit in the mail, and if sent pursuant to
clause (d) shall be deemed received one (1) Business Day following deposit with
the overnight service.

 

 
27

--------------------------------------------------------------------------------

 

 

TO LENDER:

 

Western Alliance Bank

12220 El Camino Real, Suite 220

San Diego, California 92130

Attn: Commercial Loan Department

Facsimile: (858) 755-2134

With a Copy to:

 

Seltzer Caplan McMahon Vitek

750 B Street, Suite 2100

San Diego, California 92101

Attn: Brian T. Seltzer, Esq.

Facsimile: (619) 702-6808

   

TO BORROWER:

 

NV5 Holdings, Inc.

200 South Park Road, Suite 350

Hollywood, Florida 33021

Attn: CFO

Facsimile: (954) 495-2101

With a copy to:

 

NV5 Holdings, Inc.

200 South Park Road, Suite 350

Hollywood, Florida 33021

Attn: General Counsel

Facsimile: (954) 495-2101

 

11.2     Further Assurances. At Lender’s request and at Borrower’s expense,
Borrower shall execute, acknowledge and deliver all other instruments and
perform all other acts necessary, desirable or proper to carry out the purposes
of the Loan Documents or to perfect and preserve any liens created by the Loan
Documents.

 

11.3     Not Assignable. Neither this Agreement nor any rights of Borrower to
receive any sums, proceeds or disbursements under this Agreement or under the
Note may be assigned, pledged, hypothecated or otherwise encumbered by Borrower,
without the prior written consent of Lender, which consent may be granted or
withheld by Lender in its sole and absolute discretion. Subject to the foregoing
restrictions, this Agreement shall inure to the benefit of Lender, Borrower and
their respective successors and assigns, and shall bind Lender and Borrower and
their respective permitted heirs, executors, administrators, successors and
assigns.

 

11.4     Consent to Loan Participation. Lender may at any time sell or grant
participations in, or otherwise dispose of in anyway, all or any part of the
Loan. Lender shall provide Borrower with notice of any such participations or
dispositions. Borrower shall, on Lender’s request, sign and deliver such further
instruments as may in Lender’s reasonable opinion be necessary or advisable to
effect such disposition, including, without limitation, new notes to be issued
in exchange for any note(s) required under this Agreement. If Lender does elect
to sell participations in the Loan, Lender may forward to each participant and
prospective participant all documents and information related to the Loan in
Lender’s possession, including, without limitation, all financial statements,
whether furnished by Borrower or otherwise. Except as may be required by any
rule, law or regulation of any Governmental Authority that is adopted after the
date hereof, all recipients of participations must be affiliated with Lender,
unless a change in control of Lender occurs, in which case the foregoing
restrictions shall not apply.

 

 
28

--------------------------------------------------------------------------------

 

 

11.5     WAIVER OF RIGHT OF TRIAL BY JURY; JUDICIAL REFERENCE. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY VOLUNTARILY, KNOWINGLY,
INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE (INCLUDING BY WAY OF JURY TRIAL) IN RESOLVING ANY DISPUTE OR
LITIGATION (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN BORROWER AND
LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AND THE SUBJECT MATTER HEREOF AND THEREOF. THIS PROVISION AND THE
WAIVER SET FORTH HEREIN ARE MATERIAL INDUCEMENTS TO LENDER TO PROVIDE THE
FINANCING DESCRIBED HEREIN AND IN THE LOAN DOCUMENTS. If any legal proceeding is
filed in a court and the preceding jury waiver is not enforceable in such action
or proceeding, Borrower and Lender agree that such dispute will be determined by
a general reference proceeding in accordance with California Code of Civil
Procedure Sections 638 through 645.1, with the exception of: (i) non-judicial
foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver, and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Agreement does not limit the right of any party to exercise or oppose any of the
rights and remedies described in subparagraphs (i) - (iv) above and any such
exercise or opposition does not waive the right of any party to a reference
proceeding pursuant to this Agreement. The parties intend this general reference
agreement to be specifically enforceable in accordance with California Code of
Civil Procedure Section 638. Upon the written request of any party, the parties
shall select a single referee, who shall be a retired judge or justice, and the
matter will be decided by the referee, not a jury. If the parties do not agree
upon a referee within ten (10) days of such written request, then, any party may
request the Court to appoint a referee pursuant to California Code of Civil
Procedure Section 640(b). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. All proceedings and hearings
conducted before the referee, except for trial, shall be conducted without a
court reporter, except when any party so requests, a court reporter will be used
and the transcript will be provided to all parties at the requesting party’s
expense. The referee’s fees shall ultimately be borne by the party who does not
prevail, as determined by the referee. The referee may require one or more
prehearing conferences. The parties hereto shall be entitled to discovery, and
the referee shall oversee discovery in accordance with the rules of discovery,
and may enforce all discovery orders in the same manner as any trial court judge
in proceedings at law in the state of California. The referee shall apply the
rules of evidence applicable to proceedings at law in the state of California
and shall determine all issues in accordance with applicable state and federal
law. The referee shall be empowered to enter equitable as well as legal relief
and rule on any motion which would be authorized in a trial, including, without
limitation, motions for default judgment or summary judgment. The referee shall
report his decision, which report shall also include findings of fact and
conclusions of law.

 

11.6     Integration and Interpretation. This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written. Any reference
to the Collateral in any of the Loan Documents shall include all or any portion
thereof. Any reference to the Loan Documents themselves in any of the Loan
Documents shall include all amendments, renewals or extensions approved by
Lender.

 

 
29

--------------------------------------------------------------------------------

 

 

11.7     Miscellaneous. Wherever pursuant to this Agreement (a) Lender exercises
any right given to it to approve or disapprove, (b) any arrangement or term is
to be satisfactory to Lender or (c) any other decision or determination is to be
made by Lender, the decision of Lender to approve or disapprove, all decisions
that arrangements or terms are satisfactory or not satisfactory and all other
decisions and determinations made by Lender, shall be in the sole and absolute
discretion of Lender and shall be final and conclusive, except as may be
otherwise expressly and specifically provided herein. Whenever this Agreement
provides that Lender’s consent is required prior to any act or inaction by
Borrower, Guarantor or any other party, Lender may withhold, delay or condition
its consent in its sole and absolute discretion, except as may be otherwise
expressly and specifically provided herein. Further, Lender’s consent shall be
valid only if such consent is expressed in writing.

 

11.8     Amendments. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Agreement, or of the Note, or of
any of the other Loan Documents, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to, or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

 

11.9     Delay Not a Waiver. Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any of the other Loan Documents, or under any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any of the other
Loan Documents, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Agreement,
the Note or any of the other Loan Documents, or to declare a default for failure
to effect prompt payment of any such other amount.

 

11.10     Severability. If any provision of the Loan Documents is determined by
a court of competent jurisdiction to be invalid, illegal or unenforceable, that
portion shall be deemed severed from the Loan Documents, and all remaining parts
shall continue in full force as though the invalid, illegal or unenforceable
portion had never been part of the Loan Documents.

 

11.11     Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

11.12     Supplement to Loan Documents. The provisions of this Agreement are not
intended to supersede the provisions of any of the other Loan Documents, but
shall be construed as supplemental thereto.

 

 
30

--------------------------------------------------------------------------------

 

 

11.13     Caption Headings. All headings appearing in any of the Loan Documents
are for convenience only and shall be disregarded in construing the Loan
Documents.

 

11.14     Construction. Lender and Borrower have each have the right to be
represented by legal counsel in the negotiation and drafting of this Agreement
and the other Loan Documents. Accordingly, neither this Agreement or any of the
other Loan Documents shall be strictly construed against either Lender or
Borrower, and the rules of construction of contracts resolving any ambiguities
against the drafting party shall not apply.

 

11.15     Survival of Representations and Warranties. Borrower agrees that all
of the representations and warranties of Borrower set forth in this Agreement
and in the other Loan Documents shall survive for so long as any amount remains
owing by Borrower to Lender under this Agreement or any of the other Loan
Documents. All representations, warranties, covenants and agreements made in
this Agreement or in any of the other Loan Documents by Borrower shall be deemed
to have been relied upon by Lender notwithstanding any investigation heretofore
or hereafter made by Lender or on its behalf.

 

11.16     Attorneys’ Fees; Expenses. If Lender refers this Agreement or any of
the other Loan Documents to an attorney to enforce, construe or defend the same,
or as a consequence of any Default or Event of Default as defined in this
Agreement, with or without the filing of any legal action or proceeding,
Borrower shall pay to Lender, immediately upon demand, the amount of all
attorneys’ fees and costs incurred by Lender in connection therewith, together
with interest thereon from the date of such demand at the rate of interest
applicable to the principal balance of the Note. The reference to “attorneys’
fees” in this paragraph, elsewhere in this Agreement and in all of the other
Loan Documents shall include, without limitation, fees charged by Lender for the
services furnished by attorneys who are in its employ, at rates not exceeding
those that would be charged by outside attorneys for comparable services.

 

11.17     Preferences. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the Indebtedness. To the extent Borrower makes a payment or payments to Lender,
which payment or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

11.18     Waiver of Notice. Borrower hereby expressly waives, and shall not be
entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

 

11.19     Duplicate Originals, Counterparts. This Agreement, and any of the
other Loan Documents, may be executed in any number of duplicate originals and
each duplicate original shall be deemed to be an original. This Agreement, and
any of the other Loan Documents, may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

 
31

--------------------------------------------------------------------------------

 

 

11.20     Time Is of the Essence. Time is of the essence in connection with all
Obligations of Borrower under this Agreement and under each of the other Loan
Documents.

 

11.21     Choice of Venue. If there is a lawsuit, Borrower agrees upon Lender’s
request to submit to the jurisdiction of the courts of San Diego County, State
of California.

 

11.22     Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of California, except to the extent that federal
law applies.

 

[The remainder of this page intentionally left blank]

 

 
32

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Business Loan Agreement is executed by Borrower and
Lender and is effective as of the date first written above.

 

 

BORROWER:

 

NV5 HOLDINGS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

  

 

 

By:

/s/ Dickerson Wight

 

 

 

Dickerson Wright, Chief Executive Officer

 


 

LENDER:

 

WESTERN ALLIANCE BANK,

an Arizona corporation

 

 

 

 

 

 

 

  

 

 

By:

/s/ Teofla Rich

 

 

Name: 

Teofla Rich

 

 

Its:

Senior Vice President

 



 

33